DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. (US 2019/0092048).
Otsuka et al. discloses a medium transport apparatus comprising:
               an apparatus body having a transport path for a medium (FIG. 6 shows the printer body having the transport path for transporting the print medium P2);
                              an attachment/detachment portion that is configured to be mounted on the apparatus body and at least a portion of which is configured to be separated from the apparatus body, that covers the transport path when the attachment/detachment portion is mounted on the apparatus body, and that exposes a portion of the transport path when at least the portion of the attachment/detachment portion is separated from the apparatus body (FIG. 6 shows the attachement/detachment portion 70 in the detachment position exposing the transport path of the printing medium); and
                             a path extension member configured to be attached to and detached from the attachment/detachment portion, wherein the path extension member extends, in a state in which the attachment/detachment portion is separated, the transport path in a transport direction of the medium by being detached from the attachment/detachment portion and attached to the apparatus body (FIGs. 15-16 show the extension member 92 that is attached to the printer body for extending the transport path of the printing medium).
Regarding to claims 4-5: wherein a engaged portion is formed on the apparatus body, and the path extension member has an engagement portion that engages with the engaged portion while the engagement portion is being elastically deformed (FIG. 6, element 54b), wherein the path extension member has a guide portion that guides, in the transport direction, an end portion of the medium in a width direction intersecting the transport direction (FIG. 4, element 54).
Allowable Subject Matter
2.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that 6. The medium transport apparatus according to claim 1, wherein the attachment/detachment portion has a pedestal portion in which an inclined surface is formed so as to extend in an intersecting direction that intersects a mounting direction toward the apparatus body, and the path extension member is configured to be attached, in contact with the inclined surface, to the pedestal portion and to be detached from the pedestal portion is neither disclosed nor taught by the cited prior art of record, alone or in combination.
			   	                CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853